DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 was amended to include that the color coat does not include a crosslinking agent (L4). This is considered to be new matter. Claim 9 (now cancelled) indicated that the color coat is free of isocyanates where the instant specification refers to isocyanates – used in the instant specification – as crosslinkers. See paragraphs 0003, 0004 and 0044. Other crosslinkers disclosed in the instant specification include carbodiimides. See paragraph 0004. Thus, the instant specification does not, as originally filed, refer to the color coat not to include the general term “a crosslinking agent” as claim 7 not recites at line 4. The instant specification, as originally filed, refers to isocyanates and carbodiimides crosslinkers only. Also, see claim 8 and the limitation of “without a crosslinking agent” recited in line 2. This limitation of claim 8 is considered new matter for the same reason discussed 
Claim 7 was amended to include that the top coat includes a crosslinking agent (L15). This is considered to be new matter. Claim 11 indicates that the top coat includes isocyanates crosslinkers and the instant specification refers to isocyanates crosslinkers. See paragraphs 5, 10, 15 and 19. Thus, the instant specification does not, as originally filed, refer to the top coat including the general term “a crosslinking agent” as claim 7 not recites at line15. The instant specification, as originally filed, refers to isocyanates and crosslinkers only in the top coat. Note that the new matter limitation has been examined with respect to the prior art as shown below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 7-8, “the adhesive” lacks antecedent basis. Claim 7, line 14, “the heat activated adhesive” lacks antecedent basis. Note: claim 7 is examined without an adhesive limitation in that it is not clear that an adhesive is actually required by the claim, due to the lack of antecedent basis and the lack of an adhesive introduction step, as the claim did contain -- before being amended in the response filed 11-4-21.
Claim 8 is indefinite when referencing a “crosslinking agent” (L2) and “silicones” (L3) in that it is not clear is these refer to the crosslinking agent and silicones recited in claim 8 of if different a different crosslinking agent and different silicones is/are being introduced in the claim. Clarification is respectively requested.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of He.
Claims 7-8 and 11, Thomason teaches a method of applying foil to a leather component comprising:
		●applying a base coat (i.e. finishing coat) to an outer side of a leather hide (p1 c2 L55-
			63);
		●applying a color coat (i.e. second overall coating) over the base coat to create an
 		intermediate finished leather segment (p1 c2 L55-63);
		●embossing the intermediate finished leather segment with a foil transfer (i.e.
application step; pg2 c1 L36-47); and
		●heating the foil transfer to a threshold temperature (p2 c1 L36-47) to secure the foil
transfer to the intermediate finished leather segment (p2 c1 L36-47). 
Note that Thomason does not teach isocyanates (a crosslinking agent) or silicones in the color coat.
Claim 7, Thomason does not teach applying a top coat in a continuous layer over both the foil transfer and the color coat.
He teaches a leather piece covered with three continuous layers including a colored bottom layer, a colored effect layer on the bottom layer, and a top layer on the colored effect layer (applied to the leather piece in that order) where the layers contribute to the rubbing color fastness and tear strength to the leather piece (see English abstract); and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason the application of a top coat in a continuous layer over both the foil transfer and the color coat.
Claims 7 and 11, in Thomason in view of He the top coat will include 4-8 parts by weight (of top coat weight; claimed range is 5-10 wt % -- range of He encompasses entire claimed range in claim 11) of silicon-containing agent, 6-10 parts by weight (of top coat weight; claimed range is up to about 10 wt % -- range of He encompasses entire claimed range in claim 11) of isocyanate (crosslinker) and polyurethane resins in an aqueous solution (dispersion). See the English abstract for He.
Further for claim 7, Thomason teaches loading the foil transfer onto curved heated plates (i.e. outer surface of roller(s)) before/during embossing. 
Further for claim 8, Thomason does not teach that the color coat includes about 30-55 parts by weight (of the top coat) polyurethane.
The above discussion of He applies herein. Also, He teaches that the color coat (i.e. effect layer) includes 33-39 parts by weight (of the top coat; claimed range is 30-55 wt % -- range of He falls completely within the claimed range) polyurethane (see English abstract).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason that the color coat is that of which includes 33-39 parts by weight (of the top coat) polyurethane in that He teaches that is color coat contributes to the rubbing color fastness and tear strength to the leather piece.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomason in view of He as applied to claims 7-8 and 11 above and further in view of Lewis.
Claim 12, Thomason modified does not teach that the top coat is free of any color pigmentation in that the top coat includes 0.5 parts by weight of a pigment (see English abstract to He).
However, Lewis teaches that a top coat protecting a leather surface may be pigmented or free of pigmentation (i.e. “clear”) (c4 L28-31):

    PNG
    media_image1.png
    71
    413
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Thomason modified that the top coat is clear (i.e., free of any color pigmentation) in that Lewis teaches that top coats protecting a leather surface can be clear or have pigmentation – depending upon the particular use of the leather or aesthetic qualities desired.
Response Section
The amendments and comments filed 11-4-21 have been entered and fully considered. With respect to the foil of Thomason being stripped away, instant claim 7 requires “to secure the foil transfer to the intermediate finished leather segment”. Thomason teaches securing foil to the intermediate finished leather segment at page 2, lines 41-45, using heated roller(s). The foil will remain in place till actively peeled from the intermediate finished leather segment – thus meeting the instant claim limitation of “securing”. The comments to Paolilli are noted; however, claim 7 is examined without an adhesive limitation in that it is not clear that an adhesive is actually required by the claim, due to the lack of antecedent basis and the lack of an adhesive introduction step, as the claim did contain -- before being amended in the response filed 11-4-21. Applicant indicates that He and Lewis do not teach attaching a metal foil to a leather substrate. However, it is noted that the claims do not recite a metal foil. Also, He and Lewis are applied to teach attaching a foil to a leather substrate – that limitation is taught by the primary reference to Thomason. With respect to claim 11, in Thomason in view of He the top coat will include 4-8 parts by weight (of top coat weight; claimed range is 5-10 wt % -- range of He encompasses entire claimed range in claim 11) of silicon-containing agent, 6-10 parts by weight (of top coat weight; claimed range is up to about 10 wt % -- range of He encompasses entire claimed range in claim 11) of isocyanate (crosslinker) and polyurethane resins in an aqueous solution (dispersion). See the English abstract for He.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745